       Case 2:19-cv-00213-SMJ     ECF No. 20   filed 04/22/21   PageID.126 Page 1 of 3



                                                                            FILED IN THE
1                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



2                                                                  Apr 22, 2021
                                                                       SEAN F. MCAVOY, CLERK

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 2:19-cv-00213-SMJ
5
                               Plaintiff,
6                                               FINAL ORDER OF FORFEITURE
                  v.                            AND ORDER GRANTING
7                                               DEFAULT JUDGMENT
     APPROXIMATELY $23,857.90 US
8    CURRENCY,                                  ***U.S. MARSHALS SERVICE
                                                ACTION REQUIRED***
9                              Defendant.

10

11         Before the Court, without oral argument, is the United States’ Motion for

12   Default Judgment and Final Order of Forfeiture, ECF No. 19. Having considered

13   the pleadings and file in this matter, the Court is fully informed and grants the

14   United States’ motion and enters the following Final Order of Forfeiture.

15         Plaintiff alleged in a Verified Complaint for Forfeiture In Rem, ECF No. 1,

16   and in an Amended Verified Complaint for Forfeiture In Rem, ECF No. 2, that the

17   Defendant property captioned above is subject to forfeiture to the United States

18   under 21 U.S.C. § 881.

19         The Court has jurisdiction over this matter under 28 U.S.C. § 1355, and venue

20   is proper under the same statute.


     FINAL ORDER OF FORFEITURE AND ORDER GRANTING DEFAULT
     JUDGMENT  1
          Case 2:19-cv-00213-SMJ   ECF No. 20   filed 04/22/21   PageID.127 Page 2 of 3




1            The Defendant property being sought for forfeiture is described as follows:

2               (a) Receipt dated March 6, 2016, for $23,857.90 USD in Northern
                    Quest Resort and Casino winnings, labeled “JP Safekeeping,
3                   barcode number XXXXXX3347 (hereinafter “Casino Receipt”);
                (b) The Casino Receipt’s value of $23,857.90 U.S. currency in
4                   winnings payable by Northern Quest Resort and Casino.

5            On August 8, 2019, the United States Marshals Service executed the Warrant

6    of Arrest In Rem. ECF No. 8.

7            On August 10, 2019, through September 8, 2019, notice of forfeiture was

8    posted on an official government website, www.forfeiture.gov. ECF No. 9.

9            On or about November 20, 2019, and/or January 28, 2020, all known and

10   potential claimants were provided notice of this civil forfeiture action. ECF Nos.

11   10, 11.

12           On May 9, 2020, a Clerk’s Order of Default was entered against potential

13   claimant, Ana Diaz Negrete. ECF No. 13.

14           On April 20, 2021, Clerk’s Orders of Default were entered against potential

15   claimants, Israel Martinez Barbosa, ECF No. 17, and Francisco Martinez-Perez,

16   ECF No. 18.

17           No timely claims to the Defendant property have been received or filed with

18   the Court, and the deadline for filing timely claims has passed.

19   //

20   //


     FINAL ORDER OF FORFEITURE AND ORDER GRANTING DEFAULT
     JUDGMENT  2
       Case 2:19-cv-00213-SMJ     ECF No. 20    filed 04/22/21   PageID.128 Page 3 of 3




1          Accordingly, IT IS HEREBY ORDERED:

2          1.     Plaintiff’s Motion for Default Judgment and Final Order of Forfeiture,

3                 ECF No. 19, is GRANTED.

4          2.     Default judgments are entered against the interests of Ana Diaz

5                 Negrete, Israel Martinez-Barbosa, and Francisco Martinez-Perez.

6          3.     The Defendant property is hereby forfeited to the United States of

7                 America and no right, title, or interest shall exist in any other person

8                 or entity.

9          4.     The United States Marshals Service shall dispose of the forfeited

10                currency described herein in accordance with law.

11         5.     This Court shall retain jurisdiction in the case for the purpose of

12                enforcing or amending this order.

13         6.     The Clerk’s office shall CLOSE this file.

14         7.     All deadlines and hearings set in this matter are STRICKEN.

15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

16   provide copies to all counsel.

17         DATED this 22nd day of April 2021.

18
                         ___________________________
19                       SALVADOR MENDOZA, JR.
                         United States District Judge
20


     FINAL ORDER OF FORFEITURE AND ORDER GRANTING DEFAULT
     JUDGMENT  3
